Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This is in response to an application/remarks made filed on 01/18/2021. 
Claim 5 has been amended and Claim 4 was previously cancelled.
In view of Applicant Argument/Remarks Made to an amended independent claims have been fully considered and upon further consideration with a prior art search, a notice of allowance is made.

Allowable Subject Matter
Claims 1-3 and 5-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art teaches  a method of recharging an energy storage system for a vehicle, the energy storage system operable in a charging mode and a discharging mode, however, the prior art fails to teach or suggest, “balancing a discharging mode waste power and a discharging mode removal power to independently maintain the energy storage system near a discharging design temperature during the discharging mode via an on-board cooling architecture; 

	Regarding Claim 5, the prior art teaches a vehicle comprising of a storage system for charging/discharging and a refrigeration device connected to the storage system for refrigerating i.e. cooling/heating the storage system, however, the prior art fails to teach or suggest, “an on-board cooling architecture configured to receive an off-board cooling flow and in fluid communication with the energy storage system, during the charging mode of the energy storage system such that the off-board cooling flow maintains the energy storage system near a charging design temperature through a balance of a charging mode waste power and a charging mode removal power, the on-board cooling architecture configured to maintain the energy storage system near a discharging design temperature during the discharging mode without the use of the off-board cooling flow.”



Claims 2-3, 6-17 and 19-24 are allowable because of dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. T./Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859